—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered May 8, 1992, which granted petitioner’s Judiciary Law § 475 petition to enforce an attorney’s lien, and awarded him the total amount of $24,819.50, unanimously affirmed, with costs.
The IAS Court correctly concluded that plaintiffs failure to raise a triable issue of fact precluded the necessity for a hearing. The record conclusively rebuts the four defenses raised by plaintiff client, including an unsupported charge of professional malpractice and a purported conflict of interest by petitioner in the course of his successful representation. The other objections to payment are also without merit. Concur—Wallach, J. P., Kupferman, Ross and Kassal, JJ.